ON PETITION FOR • REHEARING.
Conaway, Justice.
Plaintiff in error still contends that the judgment against. George L. Hutton, to satisfy -which he seeks to subject the property in controversy to sale upon execution, is -a judgment against George L. Hutton as administrator of the estate of Rowena H. Hutton, deceased. Also that the order of the probate court transferring this property to George L. Hutton, upon his executing a bond to pay the debts of the estáte; is void. If this'all be true- it results that there has been no administration of the estate, and no ascertainment' of its assets and liabilities. It does -not entitle plaintiff in error to have thé property in controversy, or any portion.of it, applied to the discharge' of his claim,' in whole or in 'part* except in due course of administration.
" Rehearing denied.
Potter and -Scott, JJ., concur.